Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Baker (Reg. No. 68,846) on 6/10/2021.

The application has been amended as follows: 
1. (Currently Amended) An encoding device configured to encode an original image of a frame unit constituting a video by dividing the original image into encoding target blocks, the encoding device comprising:
	an intra predictor configured to generate a predicted image corresponding to an encoding target block, by using an intra prediction mode and reference pixels;
	a residual signal generator configured to generate a residual signal from a difference between the predicted image and the original image; and
	a transformer configured to generate transformation coefficients by controlling whether to perform inversion in a predetermined direction[[,]] on signals obtained by transformation processing of the residual signal, based on whether a first condition is satisfied, the first condition being that a direction of the intra prediction mode applied to the encoding target block is within a predetermined range of intra prediction directions,
wherein, when the first condition is satisfied, the transformer is further configured to refrain from performing the inversion based on a second condition being satisfied, the second condition being that an intra prediction performed by the intra predictor uses at least one pixel among decoded pixels adjacent to a left side of the encoding target block and decoded pixels adjacent to [[a top]] an upper side of the encoding target block, and
	wherein, when the first condition is not satisfied, the transformer is further configured to perform the inversion based on the second condition being satisfied
	

3. (Currently Amended) A decoding device configured to perform decoding of decoding target blocks obtained by dividing an original image of a frame unit constituting a video, the decoding device comprising:
	an intra predictor configured to generate a predicted image corresponding to a decoding target block, by using an intra prediction mode and reference pixels; and
	an inverse transformer configured to control whether to perform inversion in a predetermined direction, after performing inverse transformation processing of a direction of the intra prediction mode applied to the decoding target block is within a predetermined range of intra prediction directions,
	wherein, when the first condition is satisfied, the inverse transformer is further configured to refrain from performing the inversion based on a second condition being satisfied, the second condition being that an intra prediction performed by the intra predictor uses at least one pixel among decoded pixels adjacent to a left side of the decoding target block and decoded pixels adjacent to [[a top]] an upper side of the decoding target block, and
wherein, when the first condition is not satisfied, the inverse transformer is further configured to perform the inversion based on the second condition being satisfied
	

4.-10. (Canceled)

11.  (Currently Amended) A decoding device configured to perform decoding of decoding target blocks obtained by dividing an original image of a frame unit constituting a video, the decoding device comprising:
an intra predictor configured to generate a predicted image corresponding to a decoding target block, by using an intra prediction mode and reference pixels; and
an inverse transformer configured to perform inversion in a predetermined direction, after performing inverse transformation processing of a first condition is satisfied, the first condition being that a direction of the intra prediction mode applied to the decoding target block is within a predetermined range of intra prediction [[mode]] directions; and
a controller configured to perform a control related to whether the inverse transformer performs the inversion 
wherein the controller is configured to
	when the first condition is satisfied, perform a first control as the control in response to a second condition being satisfied, the second condition being that an intra prediction performed by the intra predictor uses at least one pixel among decoded pixels adjacent to a left side of the decoding target block and decoded pixels adjacent to [[a top]] an upper side of the decoding target block, the first control being to refrain from performing the inversion, and
	when the first condition is not satisfied, perform a second control second condition being [[not]] satisfied, the second control being to perform the inversion.

Allowable Subject Matter
Claims 1, 3 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the amended limitations above in conjunction with the remaining claim limitations. The amended limitations are described in figs. 5 and 7 of the Applicant’s Specification as filed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MATTHEW K KWAN/Primary Examiner, Art Unit 2482